Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 1 of 13 PageID #: 118




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

DARION HOOD,                              )
Individually and On Behalf of             )
All Others Similarly Situated,            )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:20 CV 978 RWS
                                          )
ACTION LOGISTIX, LLC,                     )
                                          )
            Defendant.                    )

                          MEMORANDUM AND ORDER

      Darion Hood (“Hood”) brings this class action suit against Action Logistix,

LLC (“Action Logistix”), alleging violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681, et seq. Action Logistix moves to dismiss Hood’s

claims for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). I will deny the motion for the reasons explained below.

                                 BACKGROUND

      In March 2019, Hood applied for a position at Action Logistix. He interviewed

and received a tentative offer of employment, conditioned on the successful

completion of a background check. He called Action Logistix the next day to check

on the status of his background check, as instructed, and was told that the report was

not ready. He called again the following Monday and was informed that he was no

                                          1
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 2 of 13 PageID #: 119




longer eligible for employment due to information uncovered by his background

check. Hood asked to see the report and was told he could pick up a copy in person.

       In his complaint, Hood states that Action Logistix violated his rights under 15

U.S.C. § 1681b(b)(3)(A) because he was not provided with an FCRA Summary of

Rights or given the opportunity to review the report and address the information it

contained before the employment offer was withdrawn.1 He has not alleged that any

of the information in the report was incorrect or misleading.

                                      LEGAL STANDARD

       The party invoking subject matter jurisdiction bears the burden of establishing

that the case is properly in federal court. Lujan v. Defenders of Wildlife, 504 U.S.

555, 561 (1992) (citations omitted). To satisfy the requirements of constitutional

standing, the plaintiff must show (1) that he suffered an injury in fact; (2) that the

injury he suffered is fairly traceable to the challenged action of the defendant; and

(3) that the injury is likely to be redressed by a favorable court decision. Id. at 560-

61. If these three requirements are not satisfied, a court does not have subject matter

jurisdiction over the case and must dismiss it. ABF Freight Sys., Inc. v. Int’l Bhd. of

Teamsters, 645 F.3d 954, 958 (8th Cir. 2011).




1
 Withdrawing an offer of employment constitutes an “adverse action” under the FCRA. 15
U.S.C. § 1681a(k)(1)(B)(ii) (adverse action includes “a denial of employment or any other
decision for employment purposes that adversely affects any current or prospective employee”).
                                               2
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 3 of 13 PageID #: 120




      When deciding a Rule 12(b)(1) motion to dismiss, I must determine whether

the movant’s attack on jurisdiction is “facial” or “factual.” Osborn v. United States,

918 F.2d 724, 729 n.6 (8th Cir. 1990). If the attack is facial, “the court restricts itself

to the face of the pleadings, and the non-moving party receives the same protections

as it would defending against a motion brought under Rule 12(b)(6).” Id. If a movant

raises a factual attack, the court may consider matters outside the pleadings. Id. I

will construe this motion to dismiss as a facial attack on jurisdiction because Action

Logistix has not “challenge[d] the veracity of the facts underpinning subject matter

jurisdiction.” Davis v. Anthony, Inc., 886 F.3d 674, 679 (8th Cir. 2018) (citation

omitted).

                                      ANALYSIS

      Action Logistix argues that this case should be dismissed because Hood has

not suffered any concrete injury and therefore lacks standing. This argument is

grounded in the United States Supreme Court’s decision in Spokeo, Inc. v. Robins,

136 S.Ct. 1540 (2016). In Spokeo, the Court clarified when intangible injuries are

sufficiently concrete to satisfy the injury-in-fact requirement of constitutional

standing. Id. at 1549. The Court explained that the “violation of a procedural right

granted by statute can be sufficient in some circumstances to constitute injury in

fact.” Id. However, it also emphasized that “a bare procedural violation, divorced

from any concrete harm, does not satisfy the injury-in-fact requirement.” Id.


                                            3
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 4 of 13 PageID #: 121




Although defendants have used Spokeo to challenge standing in a variety of cases

nationwide, especially in the FCRA context, the case “was not a change in the

substantive law” of Article III standing. Schumacher v. SC Data Center, Inc., 912

F.3d 1104, 1106 (8th Cir. 2019).

      15 U.S.C. § 1681b(b)(3)(A) provides:

             In using a consumer report for employment purposes, before taking any
             adverse action based in whole or in part on the report, the person
             intending to take such adverse action shall provide to the consumer to
             whom the report relates: (i) a copy of the report; and (ii) a description
             in writing of the rights of the consumer under this subchapter, as
             presented by the Bureau under section 1681g(c)(3) of this title.

      Two circuit courts have addressed factual scenarios like the one presented

here and found that plaintiffs have standing to bring § 1681b(b)(3) claims under

these circumstances. See Long v. Se. Pa. Transp. Auth., 903 F.3d 312, 319 (3d Cir.

2018) (finding that plaintiffs had standing to assert their claim that defendant had

violated the FCRA by not providing copies of their consumer reports before

rescinding their job offers and analogizing the deprivation of the right to receive the

reports to common law privacy torts); Robertson v. Allied Sols., LLC, 902 F.3d 690

(7th Cir. 2018) (same, but finding that the deprivation constitutes an informational

injury). But see Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1175 (9th

Cir. 2018) (plaintiff cannot establish standing by showing a bare violation of

§ 1681b(b)(3); rather, he must “demonstrate actual harm or a substantial risk of such

harm resulting from the violation,” which did not exist in this case because the
                                          4
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 5 of 13 PageID #: 122




defendant still would not have hired the plaintiff even if he had had the opportunity

to contest certain information in his consumer report). Many district courts have

reached the same conclusions as the Third and Seventh Circuits. See, e.g., Mattiaccio

v. DHA Group, Inc., 474 F.Supp.3d 231 (D.D.C. 2020); Jones v. Salvation Army,

2019 WL 6051437 (M.D. Fla. Nov. 15, 2019); Anderson v. Wells Fargo Bank, N.A.,

266 F.Supp.3d 1175 (D.S.D. 2017); Thomas v. FTS USA, LLC, 193 F.Supp.3d 623

(E.D. Va. 2016).

      One judge in the Western District of Missouri repeatedly found that plaintiffs

like Hood lack standing to assert claims under § 1681b(b)(3). Campbell v. Adecco

USA, Inc., 2017 WL 1476152 (W.D. Mo. Apr. 24, 2017); Davis v. D-W Tool, Inc.,

2017 WL 1036132 (W.D. Mo. Mar. 17, 2017); Boergert v. Kelly Serv., Inc., 2016

WL 6693104 (W.D. Mo. Nov. 14, 2016). These cases stood for the proposition that

plaintiffs only have standing to sue under § 1681b(b)(3) if they allege that the

consumer reports at issue contained incorrect information; if the reports are accurate,

plaintiffs have not suffered “any injury beyond the lack of access to [statutorily

required] information.” Campbell, 2017 WL 1476152, at *3. However, Judge

Nanette Laughrey, who issued these rulings, later departed from this logic and found

that a plaintiff has standing even if she does not contest the accuracy of information

in her consumer report. Schumacher v. SC Data Center, Inc., 2019 WL 4392306, at

*5 (W.D. Mo. June 3, 2019). Following Long and Robertson, Judge Laughrey


                                          5
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 6 of 13 PageID #: 123




concluded that the plaintiff suffered an injury in fact because she was deprived of

“the opportunity to contest or contextualize the contents of the report.” Id.

      The Missouri Court of Appeals has adopted Judge Laughrey’s earlier position.

See Campbell v. Adecco USA, Inc., 561 S.W.3d 116, 123 (Mo. Ct. App. 2018)

(upholding circuit court’s dismissal of plaintiff’s adverse action claim for lack of

standing after case was remanded from federal court because plaintiff “failed to

identify what the alleged errors in the consumer report were or how those alleged

errors caused him harm or presented a material risk of causing harm”); see also

Courtright v. O’Reilly Auto., 604 S.W.3d 694 (Mo. Ct. App. 2020) (finding that only

one of four plaintiffs had standing to pursue his adverse action claim because he

alleged that the consumer report his employer obtained contained inaccurate

information while the other plaintiffs did not).

      The United States Court of Appeals for the Eighth Circuit has not yet

addressed the issue of standing under § 1681b(b)(3). See Schumacher, 912 F.3d at

1106. However, both Hood and Action Logistix argue that the Eighth Circuit has

previously considered the broader question of when a statutory violation can

constitute a concrete injury, and that those cases are persuasive in this context. Hood

points to Citizens Telecomm. Co. of Minnesota, LLC v. Fed. Commc’ns Comm’n,

901 F.3d 991 (8th Cir. 2018) while Action Logistix relies on Auer v. Trans Union,

LLC, 902 F.3d 873 (8th Cir. 2018).


                                          6
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 7 of 13 PageID #: 124




      According to Hood, Citizens established that “where a statute provides the

right to notice and an opportunity to contest an action; the failure to provide notice

or the right to contest causes concrete harm.” However, the question in Citizens was

whether the FCC’s rulemaking process violated the Administrative Procedures Act

(“APA”). 901 F.3d at 1006 (concluding that “the law regarding prejudice under the

APA ensures procedural integrity. Losing the opportunity to dissuade an agency

from adopting a particular rule is prejudicial.”) (citation omitted). The case was not

about Article III standing.

      The Eighth Circuit did discuss standing under the FCRA in Auer. However,

the plaintiff in that case did not allege any violation of § 1681b(b)(3); her claims

arose from different provisions of the FCRA. Auer was fired from her job

approximately three months after she was hired. She alleged that her former

employer had not obtained her proper written authorization for disclosure of her

consumer report; that the employer used the report for purposes unauthorized by the

FCRA; and that the employer had given a copy of the report to her attorney for an

unauthorized purpose without first obtaining her permission. She alleged “injury to

her privacy, reputation, personal security, the security of her identity information

and loss of time spent trying to prevent further violations of her rights under the

FCRA.” 902 F.3d at 877. The court held that Auer had not suffered an intangible

injury to her privacy because she admitted that she consented to the employer


                                          7
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 8 of 13 PageID #: 125




obtaining the report; her other injuries were also not sufficient to confer standing

because she did not plead specific facts in support of her claims. Because both the

specific claims that the plaintiff brought under the FCRA and the injuries she alleged

differ from Hood’s, there are meaningful distinctions between Auer and this case.

      Neither of these cases is as analogous to the present case as the parties

contend. I am persuaded by the cases decided by the various courts that have

addressed this issue directly. Following the logic of the Ninth Circuit and the

Missouri Court of Appeals, Action Logistix repeatedly emphasizes that Hood has

not contested the accuracy of any information in his consumer report. This argument

assumes that § 1681b(b)(3)(A) is solely aimed at ensuring accuracy in consumer

reports. Certainly, this was one of Congress’s goals in enacting the FCRA. Spokeo,

136 S.Ct. at 1550 (“Congress plainly sought to curb the dissemination of false

information by adopting procedures designed to decrease that risk”). However, as

§ 1681(b) states, the FCRA serves several purposes: “to require that consumer

reporting agencies adopt reasonable procedures for meeting the needs of commerce

for consumer credit, personnel, insurance, and other information in a manner which

is fair and equitable to the consumer, with regard to the confidentiality, accuracy,

relevancy, and proper utilization of such information.” The Third Circuit explained

that this language indicates that § 1681b(b)(3)(A) is “not so narrow” that it applies

only when individuals wish to contest a consumer report’s accuracy:


                                          8
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 9 of 13 PageID #: 126




             The right to pre-adverse-action disclosures serves all of the purposes
             discussed above [in § 1681(b)]: accuracy, relevancy, proper utilization,
             and fairness…§ 1681b is not limited to situations where the report is
             inaccurate. In addition, it would not make sense for § 1681b(b)(3) to
             apply only to inaccurate information, because the consumer cannot
             know whether his report is accurate unless it is disclosed to him.
             Finally, if Congress meant to provide protections only against the use
             of inaccurate consumer reports, it could have written the statute to say
             so.

Long, 903 F.3d at 319.

      Section 1681b(b)(3)(A) clearly states that anyone who obtains a consumer

report “for employment purposes” must furnish a copy of the report and a summary

of rights to the individual that the report concerns before any adverse action is taken.

It does not explain why the report must be furnished or how the individual receiving

the report is then permitted to use it. Congress could have included language limiting

the purposes for which the report could be used, like it did in the next portion of the

statute. The Seventh Circuit has pointed out that § 1681b(b)(3)(B) expressly states

that individuals applying to positions controlled by the Secretary of Transportation

are entitled to “dispute with the consumer reporting agency the accuracy or

completeness of any information in a report” if they request a copy.

§ 1681b(b)(3)(B)(i)(IV); see also Robertson, 902 F.3d at 695-96. There is no such

qualifier in § 1681b(b)(3)(A); it “contemplates a broad opportunity to respond.”

Robertson, 902 F.3d at 696.




                                           9
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 10 of 13 PageID #: 127




      Other courts have explained how the pre-adverse-action disclosure

requirement grants individuals substantive privacy and information rights. An

unsuccessful job applicant suffers a concrete harm when he is deprived of these

rights—even if the information in the report is true and accurate. See Jones, 2019

WL 6051437, at *6 (plaintiff’s “inability to provide context concerning her negative

credit information that could have possibly changed The Salvation Army’s mind

[about hiring her] is a concrete injury”); Robertson, 902 F.3d at 697 (“[p]roviding

context may be more valuable than contesting accuracy…[i]nformation that seems

damning at first glance might not be so bad in context. A person with a spotted record

might convince an employer to revisit its decision if she can explain what

happened.”); Thomas, 193 F.Supp.3d at 638 (plaintiffs suffered an injury because

they “were deprived of the opportunity to explain any negative records in their

consumer reports and discuss the issues raised in their reports…before suffering

adverse employment action”). Hood alleges that something in the report triggered

Action Logistix’s decision to withdraw its conditional offer of employment. Had he

been able to view the report before the job offer was revoked, he could have

identified the negative information and offered some explanation for it.

      The Supreme Court has instructed courts to examine “both history and the

judgment of Congress” when determining whether an intangible injury is sufficiently

concrete. Spokeo, 136 S.Ct. at 1549. History supports a finding of concreteness if


                                          10
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 11 of 13 PageID #: 128




there is a “close relationship” between the harm alleged and “a harm that has

traditionally been regarded as providing a basis for a lawsuit in English or American

courts.” Id. Hood appears to frame the harm he suffered as an informational injury,

which courts have recognized as sufficiently concrete in a variety of contexts. Id. at

1549-50 (citing Fed. Election Comm’n v. Atkins, 524 U.S. 11, 20-25 (1998); Pub.

Citizen v. Dep’t of Justice, 491 U.S. 440, 449 (1989)). The Eighth Circuit has

discussed informational injuries in one post-Spokeo case, Braitberg v. Charter

Comm’ns, Inc., 836 F.3d 925 (8th Cir. 2016). In Braitberg, the plaintiff alleged that

he suffered a concrete injury to his privacy when a cable company retained his

personal identifying information, in violation of the Cable Communications Policy

Act. The Eighth Circuit concluded that he had alleged a mere procedural violation

that did not result in a concrete harm and therefore lacked standing. Id. at 930.

      One district court in this circuit has held that Braitberg does not dictate

whether “FCRA claims constitute injuries.” See Anderson, 266 F.Supp.3d at 1185-

86. I agree. Braitberg did not involve any provisions of the FCRA. The plaintiff in

Braitberg also alleged that he suffered an invasion of his privacy, which differs from

the informational injury that Hood alleges in this case. Additionally, the harm that

the plaintiff in Braitberg alleged was far more speculative; he “identifie[d] no

material risk of harm from the retention [of his personal information].” 836 F.3d at

930. By contrast, Hood alleged that he was specifically deprived of the opportunity


                                          11
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 12 of 13 PageID #: 129




to explain the information in his consumer report before his job offer was withdrawn.

Braitberg does not establish that informational injuries alleged under the FCRA

cannot be a basis for lawsuits in this circuit. The informational injury that Hood has

alleged is supported by precedent and is a traditional basis for lawsuits in this

country.

      As discussed previously, the language of § 1681b(b)(3)(A) as well as the

legislative history of the FCRA reflects clear congressional intent to make an

individual’s inability to review and respond to the contents of his consumer report

before suffering an adverse employment action a redressable harm. See Thomas, 193

F.Supp.3d at 632-33 (concluding that “it was Congress’ judgment…to afford

consumers rights to information and privacy) (citing H.R. Rep. No. 103-486, 103d

Cong., 2d Sess. (1994)). As a result, I find that Hood has alleged a concrete injury

and because he has satisfied the other elements of constitutional standing, I will deny

Action Logistix’s motion to dismiss this case.

      Hood argues in the alternative that he established standing by pleading a claim

for breach of a de facto or implied contract. First, because “standing is not dispensed

in gross,” Hood “must demonstrate standing for each claim he seeks to press.” Davis

v. Fed. Election Com’n, 554 U.S. 724, 734 (2008) (citations omitted). Even if he did

have standing to bring a state law claim, that would have no bearing on his ability to

bring an FCRA claim. However, as Action Logistix correctly notes, Hood did not


                                          12
Case: 4:20-cv-00978-RWS Doc. #: 15 Filed: 03/25/21 Page: 13 of 13 PageID #: 130




plead a separate claim for breach of a de facto or implied contract in his complaint.

He stated that “[t]he FCRA creates a de facto contract between the Plaintiff and the

Defendant,” but he did not plead any facts supporting such a claim. See American

Eagle Waste Indus., LLC v. St. Louis Cty., 379 S.W.3d 813, 829 (Mo. banc 2012)

(providing the elements of a quasi-contract under Missouri law). Hood’s statement

regarding a de facto contract is an unsupported legal conclusion. It has not been

sufficiently pleaded as an independent claim in this case.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Action Logistix LLC’s motion

to dismiss, [11], is DENIED.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE


Dated this 25th day of March, 2021.




                                         13
